19-11845-shl         Doc 46        Filed 09/09/19 Entered 09/09/19 18:00:38                  Main Document
                                                Pg 1 of 13




                   D: +1 212-225-2086
                  jrosenthal@cgsh.com




                                                                September 9, 2019

VIA ELECTRONIC MAIL AND ECF

The Honorable Sean H. Lane
United States Bankruptcy Court for the Southern District of New York
One Bowling Green
New York, NY 10004-1408
shl.chambers@nysb.uscourts.gov


                 Re:       In re BSG Resources Limited, No. 19-11845 (SHL)

Dear Judge Lane:

               Pursuant to Your Honor’s instructions at the August 29, 2019 conference, we
write on behalf of Vale S.A. (“Vale”) in the above-captioned proceeding (the “Proceeding”) to
“explain [Vale’s] basis for asking for” the production of documents and communications from
Beny Steinmetz (“Steinmetz”), the namesake, founder, principal, and beneficiary of BSG
Resources Limited (“BSGR” or the “Debtor”), which are within the Joint Administrator’s
custody or control and which are responsive to Vale S.A.’s First Request for Production of
Documents to the Joint Administrators Pursuant to Rules 7026 and 7034 of the Federal Rules of
Bankruptcy Procedure (the “Request for Production of Documents”). 1

                 The Joint Administrators take the position that they are not required to search for
or produce responsive emails or other documents from Steinmetz, the ultimate beneficial owner
of the Debtor and its principal controlling individual, because they assert he holds no formal
position or title at BSGR. But as the Court observed, “if [Steinmetz is] out there representing

1
         Hr’g Tr. 57:15-18, Aug. 29, 2019. Pursuant to agreement of the parties, the Joint Administrator’s Response
Brief will be due on September 18, 2019, and Vale’s Reply Brief will be due on September 25, 2019, with a hearing
to be held on October 2, 2019.
19-11845-shl        Doc 46       Filed 09/09/19 Entered 09/09/19 18:00:38                    Main Document
                                              Pg 2 of 13
Hon. Sean H. Lane, p. 2

himself and doing things in connection [with BSGR],” including “trying to work out deals” on
BSGR’s behalf, “then he’s part of the conversation about what COMI looks like” such that the
Court “ha[s] a good reason to think [his documents] would be relevant.” 2

                As set forth below, even the limited evidence available to Vale shows that
Steinmetz has historically directed, and continues to direct, BSGR and its principals,
representing BSGR in crucial negotiations and imposing his will on the company at every turn.
Indeed, at the last conference, when asked directly whether Steinmetz has been involved in
negotiations on behalf of BSGR, the Joint Administrators did not deny that Steinmetz was
conducting business on behalf of BSGR including from his personal email accounts, stating that
they “cannot tell you[r] [Honor] for sure anything.” 3 Vale thus seeks an order compelling the
Joint Administrators to search for and produce the responsive documents from Steinmetz, as well
as responsive documents from BSGR’s current and former directors and officers, which are
plainly within at least the Joint Administrators’ control.

I.      The Joint Administrators Must Produce All Responsive Documents Held By Its
        Ultimate Beneficial Owner and Principal Controlling Individual, Beny Steinmetz.

               Despite the Joint Administrators’ attempts to characterize Steinmetz as merely an
“adviser” or “ambassador” to BSGR – a company that Steinmetz founded and that bears his
name (he is the B.S. in BSGR) – in reality, Steinmetz is and always has been BSGR’s de facto
CEO and executive decision-maker, as well as the overseer of its business operations.

                Prior to the commencement of the administration in Guernsey (the “Guernsey
Administration”), Steinmetz repeatedly acted on BSGR’s behalf, using the Balda Foundation to
control BSGR’s decision-making, and playing a direct and critical role in BSGR’s business
operations, including negotiating BSGR’s agreement with Vale (the “Framework Agreement”) to
enter into a joint venture (the “VBG Joint Venture”) to develop the Simandou mining concession
in Guinea. Steinmetz’s business associates have described him as the “big boss” and BSGR’s
“Number 1,” 4 and Steinmetz himself has conceded that he “control[s] at least partially” the
“Beny Steinmetz Group (BSG).” 5 Moreover, while the Joint Administrators insist that they now
have ultimate authority over BSGR, recent press reports in fact show that Steinmetz continues to
hold himself out as BSGR’s representative, and has been working on BSGR’s behalf, and
directing BSGR’s efforts, to enter into a settlement with the Government of Guinea.

                The Joint Administrators’ objection to producing documents from Steinmetz
cannot be justified under the relevant case law given the significant and recurrent evidence of
Steinmetz’s active involvement with, and indeed control over, BSGR. Rules 26 and 34 of the
Federal Rules of Civil Procedure, as made applicable to bankruptcy proceedings through Rules
2
        Hr’g Tr. 52:8-9, 53:17-54:10, Aug. 29, 2019.
3
        See Hr’g Tr. 55:1-13, Aug. 29, 2019.
4
          Ex. A (Excerpts of Exhibit 3, Transcript of FBI Recordings at CGS&H pp. 134, 140). This transcript was
filed by the United States in its criminal prosecution of BSGR associate Frédéric Cilins, who pleaded guilty to
obstruction of justice. See Plea, United States v. Cilins, No. 1:13-cr-115 (WHP) (S.D.N.Y. Mar. 10, 2014), ECF
No. 62.
5
        Ex. B (Procès-verbal of B. Steinmetz (with translation) at CGS&H pp. 1-2, Oct. 18, 2013).
19-11845-shl          Doc 46       Filed 09/09/19 Entered 09/09/19 18:00:38                       Main Document
                                                Pg 3 of 13
Hon. Sean H. Lane, p. 3

7026, 7034 and 9014 of the Federal Rules of Bankruptcy Procedure, allow “discovery regarding
any nonprivileged matter that is relevant to any party’s claim or defense” through the production
of documents “in the responding party’s possession, custody, or control.” 6 As the Court
recognized during the August 29, 2019 conference, Steinmetz’s various apparent actions taken
on behalf of BSGR – including his role in negotiating a proposed settlement of a material claim
(whether or not the Joint Administrators claim to have an ultimate approval right over what
Steinmetz negotiates) – are directly relevant to the determination of BSGR’s COMI. 7 And as the
de facto head of all BSGR’s operations, Steinmetz’s documents are by definition within the
“possession, custody or control” of BSGR. 8 Furthermore, powers bestowed on the Joint
Administrators upon their appointment 9 give them the “legal right,” the “authority,” and the
“practical ability” to obtain Steinmetz’s communications insofar as they relate to Steinmetz’s
work for BSGR, meaning they have “control” of those documents for the purposes of
discovery. 10 Accordingly, the Court should issue an order compelling the Joint Administrators
to produce documents responsive to Vale’s Discovery Requests from Beny Steinmetz, including
from all email accounts Mr. Steinmetz has used to conduct business on BSGR’s behalf during
any portion of the relevant period of discovery ordered by the Court at the July 29, 2019 hearing.

         A.       Prior to the Initiation of the Guernsey Administration, Beny Steinmetz Actively
                  Directed the Work of BSGR and its Affiliated Companies.

                 The Joint Administrators’ effort to downplay Steinmetz’s role with BSGR, the
company that he founded and that bears his name, are belied by evidence that demonstrates that
prior to the initiation of the Guernsey Administration (a portion of which is within the Court-
ordered discovery period), he was the executive decision-maker for BSGR and the orchestrator

6
         Fed. R. Civ. P. 26(b)(1), 34(a)(1); Fed. R. Bankr. P. 7026, 7034, 9014.
7
         Hr’g Tr. 50:16-20, Aug. 29, 2019.
8
         Royal Park Invs. SA/NV v. Deutsche Bank Nat’l Tr. Co., No. 14-CV-04394 (AJN) (BCM), 2016 WL
5408171, at *6 (S.D.N.Y. Sept. 27, 2016) (“A corporation may be deemed to have the ‘practical ability’ to obtain
documents from an affiliated non-party,” thus constituting control within the meaning of Rule 34, “if there is a
continuing economic relationship between the party and the non-party . . . or if the non-party was acting as an
‘agent’ of the corporation with respect to the events or transactions at issue in the litigation” (internal citations
omitted)).
9
          The Companies (Guernsey) Law, 2008 c. XXI, § 380 (“The administrator shall, on his appointment, take
into his custody or under his control all the property to which the company . . . is or appears to be entitled. The
administrator shall manage the affairs, business and property of the company . . . in accordance with any directions
given by the Court.”).
10
          The Joint Administrators’ suggestion that Beny Steinmetz is a third party because he has no formal title at
BSGR, even if it were true, is irrelevant. In re NTL, Inc. Sec. Litig., 244 F.R.D. 179, 195 (S.D.N.Y. 2007)
(explaining that “[u]nder Rule 34 . . . documents are considered to be under a party’s control when that party has the
right, authority, or practical ability to obtain the documents from a non-party to the action.” (internal citations
omitted)); see also In re Andover Togs, Inc., 231 B.R. 521, 547 (Bankr. S.D.N.Y. 1999) (“A party is deemed to have
control over documents that it has the[] right, authority, or ability to obtain upon demand,” and even “legal
limitations which may limit a party’s ability to obtain a requested item do not necessarily preclude a determination
that the party does in fact have possession, custody or control over the document or thing.” (internal citation
omitted)); Carlson v. Geneva City Sch. Dist., 277 F.R.D. 90, 96-97 (W.D.N.Y. 2011) (“[I]f the producing party has
the legal right or the practical ability to obtain the documents, then it is deemed to have ‘control,’ even if the
documents are actually in possession of a non-party.” (internal citations omitted)).
19-11845-shl         Doc 46       Filed 09/09/19 Entered 09/09/19 18:00:38                    Main Document
                                               Pg 4 of 13
Hon. Sean H. Lane, p. 4

of its business operations. As described below, Steinmetz managed every aspect of BSGR’s
business operations as the beneficiary and de facto CEO of the company.

               BSGR is ultimately beneficially owned and controlled by its namesake, Beny
Steinmetz, through an elaborate web of corporate relationships, all of which are structured to
allow Steinmetz to both direct BSGR’s corporate affairs and funnel the proceeds from BSGR’s
business to himself. Specifically, BSGR is wholly owned by a BVI-based holding company
called Nysco Management Corp. (“Nysco”), which is in turn wholly owned by the Balda
Foundation (the “Balda Foundation” or “Balda”). 11 Steinmetz and his family are the sole
beneficiaries of the Balda Foundation, a trust established in the Principality of Liechtenstein
whose board is chaired by Steinmetz’s personal lawyer, Marc Bonnant. 12 It is no accident that
Steinmetz set up the Balda Foundation as a stiftung foundation in Liechtenstein; this type of
foundation is expressly designed to allow the founder to retain the benefit of and the effective
control over his assets, while purporting to shield the assets from creditors. 13

                 The BSGR-Nysco-Balda holding structure allows Steinmetz, its primary
beneficiary, to influence every aspect of BSGR’s management and day-to-day operations, giving
Steinmetz effective control over BSGR through Balda both before and – as discussed in the next
section – since the filing of the administration. For example, BSGR needed “approv[al]” from
Balda, i.e., Steinmetz, before entering into the VBG Joint Venture. 14 Further, when Vale paid
BSGR $500 million to enter into the VBG Joint Venture, the entirety of that payment was
funneled directly from BSGR to Balda. 15 Steinmetz in turn used the Balda Foundation as his
personal ATM, regularly taking out dozens of multi-million dollar payments from Balda for use
by himself, his family, and his businesses. 16

               Despite clear evidence that Steinmetz used Balda as a means of controlling and
benefitting BSGR, the Joint Administrators seek to downplay Steinmetz’s role at BSGR. In
reality, however, he was “No. 1” in BSGR’s business. Indeed, Steinmetz led the BSGR team

11
        Am. Cohen Decl., Ex. 1, ECF No. 24-1.
12
        See Award ¶ 175, Pet. Ex. C, ECF Nos. 5-3 and 5-4.
13
          See Ex. C (Marxer & Partner, The Liechtenstein Foundation at 5, 2010). The law firm that produced this
document, Marxer & Partner Rechtsanwälte, lists Dr. Peter Goop as Of Counsel. Goop is himself a part of the three
member foundation council of the Balda Foundation, along with Bonnant and Rothschild Trust Guernsey Limited.
The last is presumably a corporate nominee director of many such trusts.
14
         See Ex. D (Excerpts of Balda Foundation Documents at CGS&H p. 27, Apr. 28, 2010) (stating that Balda
has to “approve the entering into by BSG Resources Ltd into a joint venture with Vale S.A. with respect to the Balda
Foundations’ [sic] wholly (indirectly) owned subsidiary BSG Resources (Guinea) Limited in relation to the
designing, financing, development and operation of certain iron ore mines in the Republic of Guinea.”).
15
        See Ex. D (Excerpts of Balda Foundation Documents at CGS&H pp. 19, 22, July 1, 2010).
16
          See, e.g., Ex. D (Excerpts of Balda Foundation Documents at CGS&H p. 6, Oct. 15, 2010) (requesting a
distribution from Balda “to support me with my housing cost and living expenses in general”); id. at CGS&H p. 8
(granting Steinmetz a distribution of $1 million pursuant to his request from 15 October 2010); Ex. E (Excerpt of
Balda Foundation Resolutions at CGS&H p. 52, Mar. 22, 2011) (requesting a USD$20 million distribution from
Balda to “support me to assist Scorpio Real Estate (an Israeli company under my private ownership) with its
commitments”); id. at CGS&H p. 51 (granting Steinmetz a distribution of $20 million pursuant to his request from
22 March 2011).
19-11845-shl         Doc 46       Filed 09/09/19 Entered 09/09/19 18:00:38                       Main Document
                                               Pg 5 of 13
Hon. Sean H. Lane, p. 5

that negotiated the terms of the VBG Joint Venture agreements with Vale, 17 agreements that
expressly name Steinmetz as one of the “BSGR Principals” and provide that Steinmetz’s
personal knowledge of an event shall be construed as BSGR’s knowledge or awareness of that
event. 18 Steinmetz was involved in all aspects of the deal, from engaging in one-on-one talks
with Vale’s CEO at the time, Roger Agnelli, 19 to liaising with his bankers and lawyers about the
details of the offtake agreement, the loan agreement, and the marketing fee as the negotiations
progressed. 20 In his witness statement from the arbitration proceedings initiated by Vale against
BSGR (the “LCIA Arbitration”), Steinmetz admits to being involved in the negotiation, noting
that “[n]egotiating and getting deals done is one of the areas where I am able to provide real
value for the BSG group and I accordingly played a role in these negotiations with Vale.” 21
Furthermore, during due diligence leading up to the VBG Joint Venture, Steinmetz personally
represented and warranted to Vale on multiple occasions that BSGR had lawfully obtained its
mining rights in Guinea, that it had not used any undisclosed consultants or intermediaries and
that it had disclosed all material documents and information. Recognizing his own critical role at
BSGR, Steinmetz even took the extraordinary step of providing a personal anti-bribery
certification to Vale a few weeks before the deal’s closing. 22 Notably, in light of these facts, in
the LCIA Arbitration, the arbitral tribunal found that Steinmetz was not, as he represented,
merely an “external advisor” to BSGR, but was instead a “senior member[] of BSGR’s
management.” 23

                  This designation of Steinmetz as a “senior member[] of BSGR’s management” is
sufficient to obligate the Joint Administrators to produce Steinmetz’s documents. 24 But in
actuality, it, if anything, understates Steinmetz’s role at BSGR, as Steinmetz himself recognized.
In Steinmetz’s testimony to Swiss prosecutors in the course of Swiss criminal proceedings, for
example, Steinmetz described himself as “control[ling] at least partially” the “Beny Steinmetz
Group (BSG) and Onyx Financial Advisors SA.” 25 And, in one of Steinmetz’s few interviews
with the media, he described BSGR’s entering Guinea as his own decision, and the Guinean

17
         Ex. F (Excerpt of Steinmetz WS ¶¶ 69-78, June 29, 2015).
18
         Ex. G (Excerpt of Framework Agreement § 1.8, Apr. 30, 2010). In a similar fashion, the introduction to
BSGR’s Statement of Defence that it filed in the LCIA Arbitration equates Vale’s interest in opening a conversation
with Steinmetz with its interest in forming a joint venture with BSGR.
19
         Ex. F (Excerpt of Steinmetz WS ¶ 69, June 29, 2015); Ex. H (Excerpt of Monteiro First WS ¶ 9, Jan. 29,
2015).
20
        Ex. I (Email from Beny Steinmetz (beny@onyx-suisse.com) to David Trafford of Standard Chartered
Bank, Apr. 12, 2010).
21
         Ex. F (Excerpt of Steinmetz WS ¶ 71, June 29, 2015).
22
         Ex. K (Anti-Bribery Certification of Beny Steinmetz, Apr. 9, 2010).
23
         Award ¶¶ 700, 712, Pet. Ex. C, ECF Nos. 5-3 and 5-4.
24
         In re Grand Jury Subpoenas Duces Tecum Dated June 13, 1983 and June 22, 1983, 722 F.2d 981, 984 (2d
Cir. 1983) (“[A corporation’s] records are usually available to others within the entity and may not be treated as the
private confidential papers of any one officer or employee. The officer creates or handles the records in a
representative capacity, not on his own behalf. The records, moreover, do not belong to him but to the
organization.”); see also Riddell Sports Inc. v. Brooks, 158 F.R.D. 555, 559 (S.D.N.Y. 1994) (applying the rationale
from In re Grand Jury Subpoenas within the context of civil discovery).
25
         Ex. B (Procès-verbal of B. Steinmetz (with translation) at CGS&H p. 1, Oct. 18, 2013).
19-11845-shl         Doc 46       Filed 09/09/19 Entered 09/09/19 18:00:38                    Main Document
                                               Pg 6 of 13
Hon. Sean H. Lane, p. 6

mining concessions as belonging to him: discussing Guinea’s investigation of BSGR, Steinmetz
equated his interests with BSGR’s, declaring, “We are businessmen. We are fighters, we are at
war and we will win. We will not give these concessions back.” 26 BSGR also has described
Steinmetz as the company’s manager and ultimate decision-maker. In court filings in the
Criminal Court in Paris, BSGR repeatedly referred to itself as “Mr. Beny Steinmetz and his
group,” and stated, “Mr. STEINMETZ’s group – and, therefore, Mr. STEINMETZ himself – is
also accused of having transferred ‘several million dollars’ to the account of the Guinean head of
state’s widow.” 27

                Thus, Steinmetz was far more than just BSGR’s beneficial owner or a member of
its senior management team; in addition to those things, he was also BSGR’s de facto chief
executive, its leading negotiator and dealmaker, and its public face. Steinmetz’s email
correspondence related to BSGR and its assets and liabilities, as well as documents related to
BSGR’s business that Steinmetz chooses to keep in “his” files are, therefore, just as much in the
possession, custody and control of BSGR as those that he chose to keep in “BSGR’s” files. Any
claim of a distinction is purely fictitious and therefore, to the extent they are relevant to COMI –
such as those documents responsive to Vale’s requests already sustained by the Court on July 29
– they are subject to production by the Joint Administrators.

        B.       Steinmetz Has Retained His Role as BSGR’s De Facto Chief Executive During
                 The Guernsey Administration.

               It is accordingly beyond peradventure that prior to the Guernsey Administration,
Steinmetz served as BSGR’s de facto executive, and furthermore exercised control over BSGR.
Moreover, although the Joint Administrators purport to now have ultimate authority, Steinmetz
appears to have retained an active role even during the Guernsey Administration. Media reports
and publicly available documents show that Steinmetz continues to wield substantial power over
BSGR’s affairs, including by negotiating a settlement of BSGR’s arbitration against the Republic
of Guinea before the International Centre of Settlement of Investment Disputes (thee “ICSID
Arbitration”) and controlling the funding arrangements underlying the Guernsey administration.

                The Joint Administrators claim to be in control of BSGR and oversee its affairs,
but have provided few specifics as to what that has entailed. 28 The public evidence suggests,
however, that the Joint Administrators were not involved in negotiating BSGR’s settlement of
the ICSID Arbitration. Rather, the announced settlement appears to have been initiated and
negotiated by Steinmetz (together with Dag Cramer) on behalf of BSGR, with no sign of any
involvement of or even prior knowledge by the Joint Administrators. In fact, Steinmetz himself
gave an interview following the settlement, in which he referred to the company’s actions in the
first person – “We were enemies. Now we are friends and partners with the Guinean

26
        Ex. L (Tsach Shpitsen, Beny Steinmetz Reveals All Cards, YNET News, June 30, 2013).
27
         Ex. M (Direct Summons to Appear before the Criminal Court of Paris at CGS&H pp. 5, 8, 2013) (emphasis
in original).
28
         Only three progress reports have been provided to creditors since the Guernsey Administration was
commenced (the last of which was provided three days ago) and the Joint Administrators have not produced to Vale
copies of any Guernsey court filings, beyond the Dag Cramer affidavit that was sought to be filed with the Court and
then withdrawn.
19-11845-shl        Doc 46      Filed 09/09/19 Entered 09/09/19 18:00:38                    Main Document
                                             Pg 7 of 13
Hon. Sean H. Lane, p. 7

government” – and addressed BSGR’s future plans for developing the concession. 29 Likewise,
the President of Guinea, Alpha Condé, has explained that the negotiations began following
“several months” of “insiste[nce]” by Steinmetz, and that President Condé personally met with
Steinmetz in Conakry to negotiate the deal following “several confidential meetings . . . held in
the rooms of the Plaza Athénée, the Parisian palace that Beny Steinmetz frequents.” 30 And,
despite the Joint Administrators’ assertions to the contrary, BSGR’s “parent company,” i.e.,
Nysco told reporters on August 4, 2019, that the settlement was “a done deal between Guinea
and BSGR.” 31 While the Joint Administrators have argued they have final approval authority
over any settlement, even if that were true it would not negate the relevance or significance of
Steinmetz’s influence to this proceeding and the relief being sought by the Joint Administrators.

                  Not only was Steinmetz “the person in the room where it happens” during
BSGR’s negotiations with Guinea, 32 but the deal itself bestows significant benefits on Steinmetz.
Indeed, the purported settlement would divert proceeds from the mining concession to a “new
group of investors (presented by and including Mr. Beny Steinmetz),” 33 organized through a new
U.K.-registered company called Niron Metals plc (“Niron”). While the ownership of Niron is
opaque, Niron itself confirmed in April 2019 that Steinmetz “may have a minority participation
directly in Niron in the future,” presumably if he successfully arranges for Niron to acquire rights
to the concession. 34 And, indeed, on August 13, 2019, in a Financial Times article reporting on
Steinmetz’s indictment on criminal bribery charges in Switzerland, Marc Bonnant (Steinmetz’s
personal attorney) reportedly named Steinmetz as one of Niron’s shareholders. 35 Thus, even on
its face, the settlement deal appears structured to benefit Steinmetz personally.

               Another personal benefit that Steinmetz appears to have extracted from BSGR’s
purported settlement with Guinea is Guinea’s commitment not to cooperate in any prosecution of
Steinmetz. When the Swiss public prosecutor announced criminal charges against Steinmetz in
August 2019, Guinea’s minister of mines, Abdoulaye Magassouba, told Reuters that the
government was not involved in trying to prosecute Steinmetz because “[w]e have signed




29
        Ex. N (Franz Wild and Thomas Biesheuvel, Mining Billionaire Ends Bitter Guinea Dispute After Months of
Secret Negotiations, Bloomberg, Feb. 25, 2019) (emphasis added).
30
        Ex. O (Quand Nicolas Sarkozy joue les intermédiaires d’affaires, Le Monde, Aug. 23, 2019 (translated)).
31
         Ex. P (Mick the Miner in a Hole Over Guinea Ore; Administrators Threaten to Thwart Xtrata Boss’s
Return, The Sunday Times (London), Aug. 4, 2019).
32
        Hr’g Tr. 28:23-29:3, July 29, 2019.
33
        Ex. Q (Business Wire, Settlement of the Dispute Between the Republic of Guinea and BSG Resources, Feb.
25, 2019).
34
         Ex. R (Neil Hume and David Sheppard, Mick Davis Comeback Orchestrated by Beny Steinmetz’s Group,
Financial Times, Apr. 15, 2019).
35
         See Ex. S (Neil Munshi and Sam Jones, Beny Steinmetz Denies Swiss Bribery Charges Over Mining Deal,
Financial Times, Aug. 13, 2019).
19-11845-shl        Doc 46       Filed 09/09/19 Entered 09/09/19 18:00:38                    Main Document
                                              Pg 8 of 13
Hon. Sean H. Lane, p. 8

specific agreements with Steinmetz and we will fully respect the terms of the agreement. It is not
possible for a hostile action against BSGR to come from the government.” 36

                Steinmetz’s continued reach over BSGR since the commencement of the
Guernsey Administration is further evidenced by the funding arrangements underpinning that
proceeding. Nysco – the intervening company through which the Balda Foundation owns BSGR
– is the sole provider of all funding for the Guernsey Administration, which gives it (i.e.,
Steinmetz) significant control over the Joint Administrators’ actions. Because BSGR purports to
have no liquid assets, every action undertaken by the Joint Administrators depends entirely on
funding from Nysco. That funding is allocated through a December 18, 2018 agreement between
Nysco, BSGR and the Joint Administrators (the “Funding Agreement”), one of the few
documents that the Joint Administrators have produced to Vale. 37 The Funding Agreement is
striking for the degree of control it affords Nysco and, by extension, Steinmetz. For example, the
Funding Agreement stipulates that:

     •   The Joint Administrators must submit an itemized budget for the administration to Nysco
         annually, whose terms must then be negotiated by the Joint Administrators and Nysco
         (clause 4.1).

     •   The administrators cannot incur costs outside their budget in excess of £25,000 and, in
         any event, must notify Nysco and provide details of all the costs they incur (clauses
         4.3-4.4).

     •   Each drawdown request must be sent to Marc Bonnant, who is also Steinmetz’s personal
         attorney, specifying the purposes for which the funds will be used (clause 5.1). Nysco
         may then object to the drawdown in respect of either the purpose or amount (clause 5.3).

     •   Any litigation fees or expenses incurred by the Joint Administrators must also be sent to
         Nysco for final approval (clauses 6.1 and 6.5-6.7).

     •   Nysco can cancel the Funding Agreement on three months’ notice, but the Joint
         Administrators have no power to withdraw from the Funding Agreement (clause 8.1).

     •   If the Joint Administrators cease to act or Nysco cancels the agreement, any advance
         payments must be repaid by BSGR to Nysco, with interest, and will rank in priority to
         other claims (clauses 9 and 10).



36
         Ex. GG (Stephanie Nebehay, Steinmetz Will Fight Corruption Charges in Geneva Court – Lawyer, Reuters,
Aug. 13, 2019). These agreements would be covered by Vale’s document requests. Mot. for Protective Order,
Ex. B ¶ 54, ECF No. 27-2.
37
         Ex. T (Funding Agreement Between NYSCO Management Corp. and BSG Resources Limited (in
administration), Dec. 15, 2018). In addition to the copy of the Funding Agreement produced by BSGR in this
proceeding with an Attorneys’ Eyes Only designation, BSGR provided a copy to Vale’s U.K. counsel, and it has
since been referenced in the public hearing in the U.K. on September 4, 2019, and thus is no longer subject to
confidentiality. See Confidentiality Stipulation & Protective Order ¶¶ 6-7, ECF No. 39.
19-11845-shl        Doc 46      Filed 09/09/19 Entered 09/09/19 18:00:38                  Main Document
                                             Pg 9 of 13
Hon. Sean H. Lane, p. 9

                This arrangement gives Nysco (and ultimately Steinmetz) control over the
funding available to the Joint Administrators. The Joint Administrators must provide Nysco with
detailed budgets and drawdown requests. Nysco (or Steinmetz, as its beneficial owner) then
makes the ultimate decision as to whether to include any given expenditure in the budget and
give the Joint Administrators access to the drawdown of funds.

               In sum, Steinmetz’s control over BSGR did not cease when his company entered
into administration. Steinmetz has remained BSGR’s de facto chief executive, continues to
control the company’s finances, and continues to act on its behalf. Regardless of Steinmetz’s
control, however, the fact that he has acted on behalf of BSGR since the commencement of the
administration (whether or not with the knowledge, approval and oversight of the Joint
Administrators) in at least the areas described herein renders his documents equally subject to
discovery.

         C.      Steinmetz Has Used Numerous Email Accounts to Conduct BSGR’s Business,
                 All of Which Should Be Searched by the Joint Administrators for Discoverable
                 Materials.

              The evidence currently available to Vale indicates that Steinmetz used multiple
non-BSGR email addresses – including (i) beny@onyx-suisse.com;
(ii) beny@bsg-investments.com; and (iii) advisor@onyxfa.com – to conduct business on behalf
of BSGR. For example:

     •   Steinmetz used his beny@onyx-suisse.com address to communicate with BSGR’s former
         CEO, Asher Avidan and BSGR Director, Dag Cramer concerning strategy in responding
         to the Government of Guinea’s investigation into BSGR’s bribery. Steinmetz, referring
         to BSGR as “we,” provided a game plan on how the company should respond to Guinea’s
         allegations and provided a full page of comments on a draft press release concerning the
         investigation. 38

     •   Steinmetz used his beny@onyx-suisse.com address to discuss business related to the
         VBG Joint Venture, such as disagreements between Vale and BSGR on communication
         strategy and corporate branding under the VBG Joint Venture. 39




38
      Ex. U (Email from Beny Steinmetz (beny@onyx-suisse.com) to Ben Brewerton of FTI Consulting at
CGS&H pp. 1-2, Apr. 11, 2012).
39
          Ex. V (Emails from Beny Steinmetz (beny@onyx-suisse.com) to Asher Avidan and David Barnett at
CGS&H p. 1, May 9, 2011) (telling Avidan to “leave it with [him]” so that he could sort out the communication
strategy issue with the CEO of Vale); Ex. W (Emails between Beny Steinmetz (beny@onyx-suisse.com) and Asher
Avidan at CGS&H p. 1, May 9, 2011) (Steinmetz directing Avidan to not “speak about the conseceanse [sic]” in a
draft email to Vale on issues related to advertising and corporate branding).
19-11845-shl        Doc 46      Filed 09/09/19 Entered 09/09/19 18:00:38                 Main Document
                                             Pg 10 of 13
Hon. Sean H. Lane, p. 10


     •   Steinmetz used his beny@onyx-suisse.com address to communicate with outside parties
         such as Standard Chartered Bank to discuss financing for the VBG Joint Venture 40 and
         Guinean officials regarding BSGR’s planned mining project in Simandou. 41

     •   Steinmetz used his beny@bsg-investments.com address to communicate with BSGR’s
         directors and officers, including Asher Avidan, Dag Cramer, and Marc Struik, regarding
         BSGR’s dealings in Guinea and its plans to obtain the Simandou mining concession. For
         example, in one email Steinmetz warned his associates not to discuss the mining
         concession “in any written paper . . . [as] it can come back to us as a bomerag [sic]!” 42
         Steinmetz also used this email to issue requests to BSGR’s outside consultants. 43

     •   Steinmetz used his advisor@onyxfa.com address to communicate with Daniel Pollack,
         BSGR’s Business Development Manager, regarding documents used to conceal BSGR’s
         bribery scheme. 44

                 This Court should order that the above email accounts, which have all
demonstrably been used by Steinmetz to conduct business for BSGR, be searched to comply
with Vale’s discovery requests. See CA, Inc. v. AppDynamics, Inc., No. CV 13-2111 (WFK)
(SIL), 2014 WL 12860591, at *3-4 (E.D.N.Y. Sept. 8, 2014) (ordering corporate defendant to
produce documents from the personal email accounts of its CEO and Vice President of
Engineering, who together co-founded company, since “where an individual creates documents
in furtherance of his functions as a corporate officer, those documents are within the
corporation’s control for Rule 34 purposes and must be disclosed in response to a proper notice
for production” (internal citation omitted)); Riddell Sports Inc. v. Brooks, 158 F.R.D. 555, 559
(S.D.N.Y. 1994) (“Where [documents or things] [a]re created in connection with [an] officer’s
functions as a corporate employee, the corporation has a proprietary interest in them and the
officer has a fiduciary duty to turn them over on demand.”). While documents provided in the
LCIA Arbitration have already revealed the use of the above addresses, the discovery produced
in that arbitration only covers the period up to 2015. Steinmetz also may have used additional
email addresses at the same or later times, and BSGR should be ordered to inquire into and
identify what those email addresses are and produce responsive documents from those addresses
as well.


40
         Ex. I (Email from Beny Steinmetz (beny@onyx-suisse.com) to David Trafford of Standard Chartered Bank
at CGS&H pp. 1-2, Apr. 12, 2010) (Steinmetz coordinating financing for the VBG Joint Venture and asking
Trafford “what is the right number (%) for an off take agreement”).
41
        Ex. X (Email from Beny Steinmetz (beny@onyx-suisse.com) to Minister of Mines Mahmoud Thiam, May
26, 2009). Thiam was later convicted of receiving bribes in the Southern District of New York. Jury Verdict,
United States v. Thiam, No. 1:17-cr-00047-DLC (S.D.N.Y. May 8, 2017).
42
      Ex. Y (Emails between Beny Steinmetz (beny@bsg-investments.com), Asher Avidan, and Marc Struik at
CGS&H p. 1, Sept. 18, 2007).
43
         Ex. Z (Email from Beny Steinmetz (beny@bsg-investments.com) to Jon Simmons et al. at CGS&H p. 1,
Oct. 3, 2010).
44
         Ex. AA (Email from Beny Steinmetz (advisor@onyxfa.com) to Daniel Pollak (with translation) at CGS&H
p. 1, Apr. 5, 2013).
19-11845-shl         Doc 46       Filed 09/09/19 Entered 09/09/19 18:00:38                      Main Document
                                               Pg 11 of 13
Hon. Sean H. Lane, p. 11


II.       The Joint Administrators Must Search For and Produce All Responsive Documents
          Held By Its Other Former and Current Directors and Officers, as well as Onyx,
          Nysco and Balda.

                Vale’s discovery requests also require BSGR to search for and produce
responsive documents from its directors and executive officers, other than Beny Steinmetz,
BSGR’s “Number One.” 45 The Joint Administrators’ have possession, custody, or control of
emails and documents from BSGR’s current and former officers and directors because they have
the “authority” and the “practical ability” to obtain communications of former and current
directors acting on behalf of BSGR, and accordingly documents from these individuals must be
produced. Montesa v. Schwartz, No. 12 Civ. 6057 (CS)(JCM), 2015 WL 13173164, at *1
(S.D.N.Y. Feb. 20, 2015) (ordering defendant school district to search “any employee’s personal
email account and personal device used to conduct the school district’s business,” and clarifying
that the defendant’s obligation extended to all “former and current employees, which term
includes board members”).

                The Joint Administrators are thus required to search for responsive documents
from at least the following custodians, who are current or former directors or officers of BSGR,
and whose documents are critical to determining whether Guernsey is BSGR’s center of main
interest:

      •   Dag Cramer (Director of BSGR from November 2008 to present); 46

      •   Sandra Merloni-Horemans (Director of BSGR from November 2008 to January 2016;
          Director and Secretary of Onyx from 1998 to December 2014); 47




45
         On July 29, 2019 this Court ordered BSGR to produce documents in response to Vale’s document requests
other than request number 38, including disclosure of documents responsive to some of those categories dating back
to 2014. Hr’g Tr. 61:22-23, July 29, 2019. BSGR therefore must produce responsive documents from its directors
and officers from and after 2014.
46
          Ex. BB (BSGR Statement of the Register, Guernsey Registry at 2, Feb. 26, 2018). Like Steinmetz, Cramer
has continued to act on behalf of BSGR and conduct its business while BSGR has been in administration. Indeed,
immediately upon BSGR’s decision to enter into administration in March 2018, Cramer told Bloomberg that by
entering into administration, BSGR was “drawing up the drawbridge, filling up the moat, [and] putting some sharks
in the moat, to make sure [BSGR] can stay the distance . . . even if there are adverse awards [against us].” Ex. CC
(Thomas Biesheuvel, Beny Steinmetz Puts Mining Company BSGR into Administration, Bloomberg, Mar. 7, 2018).
That language is not simply a colorful characterization by a rogue actor – it reflects the statement of a key BSGR
director who is intimately involved in BSGR’s operations regarding BSGR’s motivation for initiating these
proceedings. In fact, Cramer also told Reuters that he would be “sta[ying] on as director” and that this “technical
procedure would not affect daily operations of subsidiaries.” Ex. DD (Barbara Lewis, Administrators Seek to Return
Steinmetz’s Mining Firm BSGR to Solvency, Reuters, Mar. 8, 2018). Furthermore, along with Steinmetz, see supra
Part I.B, Cramer has reportedly played a substantial role in negotiations with Guinea to settle the ICSID Arbitration,
under which BSGR relinquished its claims to its claimed mining rights in Guinea.
47
        Ex. BB (BSGR Statement of the Register, Guernsey Registry at 2, Feb. 26, 2018); Ex. EE (Excerpt of
Merloni-Horemans First WS ¶ 5, June 30, 2015).
19-11845-shl         Doc 46      Filed 09/09/19 Entered 09/09/19 18:00:38                     Main Document
                                              Pg 12 of 13
Hon. Sean H. Lane, p. 12


     •   Peter Driver (Director of BSGR from April 2014 to present); 48

     •   Yossie Tchelet (Chief Financial Officer of BSGR from April 2010 to present); 49

     •   Asher Avidan (President & Chief Executive Officer BSGR Guinea from May 2010 to at
         least 2016); 50 and

     •   Marc Struik (Chief Operating Officer of BSGR from 2005 to 2007). 51

It is possible that the above individuals have continued to act for BSGR even outside of the dates
of the above periods; to the extent they have, any search should not be artificially limited by
reference to the dates on which they held the above identified official positions. As with
Steinmetz, the Joint Administrators are deemed to have control over and thus must produce
documents from any non-BSGR email address or server used by these individuals with respect to
BSGR business.

                BSGR also must produce documents in the possession, custody, and control of
Onyx, which until recently operated as BSGR’s corporate “back office” for all financial and
administrative purposes. Onyx, whose U.K. operation was formerly known as “BSG
Management Services Limited,” shares a company address with BSGR, is run by the same
directors and officers as BSGR, 52 was BSGR’s “authorized agent for service of process in
England” in BSGR’s agreements with Vale, and appears to have existed exclusively to provide
management services and business support to companies owned or controlled by Steinmetz.
Award ¶¶ 24(h), 175-76, Pet. Ex. C, ECF Nos. 5-3 and 5-4. Indeed, even the compliance
department of Mossack Fonesca – the notorious Panamanian law firm that BSGR used to create
shell companies for its various questionable schemes – concluded of Onyx and BSGR: “They
are the same.” 53 Furthermore, Onyx did not just help BSGR carry out its daily affairs by
maintaining its documents, processing its payments and executing most of the BSG Group’s
documents; it was Onyx’s practice to hold “shelf companies” in letterbox jurisdictions that it
deployed to help BSGR play corporate shell games. See id. ¶ 195. Given that BSGR’s affairs
are deeply intertwined with those of Onyx, and documents appear to flow freely between them, it



48
         Ex. BB (BSGR Statement of the Register, Guernsey Registry at 2, Feb. 26, 2018).
49
         Award ¶ 320, Pet. Ex. C, ECF Nos. 5-3 and 5-4. Tchelet continues to act as “Strategic Financial Specialist”
for Octea Ltd., BSGR’s wholly owned subsidiary. Ex. HH (Yossie Tchelet, LinkedIn, Sept. 9, 2019).
50
        Award ¶ 225, Pet. Ex. C, ECF Nos. 5-3 and 5-4; see also Ex. J (Global Witness, Damning Video and
Contracts Show BSGR was Lying in Guinea Mining Scandal, Apr. 19, 2013).
51
         Ex. J (Global Witness, Damning Video and Contracts Show BSGR was Lying in Guinea Mining Scandal,
Apr. 19, 2013).
52
         BSGR director Dag Cramer was CEO of Onyx and Sandra Merloni-Horemans, who ran the Onyx business
in Switzerland, also sat on the boards of most BSGR-affiliated companies and served as Secretary of the Balda
Foundation Council. See Award ¶ 176, Pet. Ex. C, ECF Nos. 5-3 and 5-4.
53
        Ex. FF (Monica Mark, The Panama Papers May Help Unravel the Corruption ‘Deal of the Century’ at 9,
BuzzfeedNews, Apr. 7, 2016).
19-11845-shl         Doc 46       Filed 09/09/19 Entered 09/09/19 18:00:38                       Main Document
                                               Pg 13 of 13
Hon. Sean H. Lane, p. 13

is apparent that BSGR has the “practical ability” to obtain documents from Onyx. 54 Vale
specifically identified Onyx, as well as Nysco and Balda, as companies whose relevant
documents should be included in any production by the Joint Administrators in Vale S.A.’s
Opposition to the Motion of the Joint Administrators for a Protective Order ¶ 60, ECF No. 30.
The Joint Administrators did not obtain a protective order against such production and
accordingly should confirm responsive documents in the possession, custody or control of all
three related entities are being searched and produced.

                                                      ******

              For the foregoing reasons, Vale respectfully requests that the Court order the Joint
Administrators to immediately collect and produce all responsive documents held by Beny
Steinmetz, BSGR’s other current and former directors and officers, and Onyx, Nysco and Balda.

                                                            Respectfully submitted,




                                                            /s/ Jeffrey A. Rosenthal


Enclosures

cc:      Frederick Hyman, Esq.
         Michael R. Lastowski, Esq.




54
          See, e.g., Gerling Int’l Ins. Co. v. Comm’r of Internal Revenue, 839 F.2d 131, 141 (3d Cir. 1988) (“Where
the relationship is thus such that the agent-subsidiary can secure documents of the principal-parent to meet its own
business needs and documents helpful for use in the litigation, the courts will not permit the agent-subsidiary to deny
control for purposes of discovery by an opposing party” (citing First Nat’l City Bank v. Internal Revenue Serv., 271
F.2d 616, 618 (2d Cir. 1959))); Hunter Douglas, Inc. v. Comfortex Corp., No. CIV. A. M8-85 (WHP), 1999 WL
14007, at *3 (S.D.N.Y. Jan. 11, 1999) (requiring disclosure of relevant documents by overseas parent of subsidiary
defendant because “documents ordinarily flow[ed] freely between them”).
